Citation Nr: 1528252	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether VA correctly calculated the payment of death pension benefits to the appellant from March 1, 2009 to December 31, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined the amount of death pension payments that the appellant would receive, effective March 1, 2009.  The appellant filed a notice of disagreement in which she challenged the RO's characterization of certain of her unreimbursed medical expenses, which was essentially a challenge to the calculations on which the RO based its pension payments for that year.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The amount of the appellant's death pension payments from March 1, 2009 to December 31, 2009 was correctly based on calculations subtracting the number of her substantiated, unreimbursed medical expenses from her countable income.


CONCLUSION OF LAW

The amount upon which payment of the appellant's death pension from March 1, 2009 to December 31, 2009 was based was correctly calculated.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the appellant was provided notice in a letter dated June 2009 regarding what information and evidence is needed to substantiate her claim for death pension benefits.  In February 2013, VA sent the appellant a letter requesting that the appellant provide additional information regarding her claimed travel expenses in 2009 (i.e., the subject of this appeal).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Here, the Board finds the RO has provided appropriate assistance.  As noted above, the RO contacted the appellant in an attempt to substantiate the contested unreimbursed medical expenses; however, she has not provided any additional information regarding the expenses at issue.  The Board notes that in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  The appellant and her representative were active participants in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

Law & Analysis

The appellant essentially claims that her death pension benefits were incorrectly calculated from March 1, 2009 to December 31, 2009, because VA failed to deduct an unreimbursed medical expense of $765 (claimed for traveling expenses) from her countable income.  For the following reasons, the Board finds that VA's decision not to deduct the claimed expense was proper, and the claim must be denied.

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

Here, as the deceased Veteran served more than 90 days during World War II, the wartime service requirement has been met.  The evidence of record reflects that the appellant is his lawful surviving spouse.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.

The disputed claim for nonservice-connected pension was received in 2009.  The MAPR for death pension benefits for a surviving spouse with no dependents in 2009 was $7,933.  See M21-1, part I, Appendix B.

VA received the appellant's initial VA Form 21-534 (application for death pension) in February 2009, in which she reported an annual income of $11,944 with various claimed deductions for unreimbursed medical expenses.  In December 2009, the appellant submitted a VA Form 21-8146 claiming an additional $765 unreimbursed medical expense, identified as a "trip to special optical dr."  She later clarified that this amount was for travel expenses; however, specific information such as mileage was not provided.

In May 2010, VA issued an administrative decision granting nonservice-connected pension benefits, but finding, in pertinent part, that the $765 amount claimed by the appellant for travel expenses would not be deducted from her countable income for 2009.  (In the initial determination, the RO also declined to deduct certain expenses for prescription medication.  Following the notice of disagreement, the RO determined, via a May 2013 decision, that such expenditures were countable as unreimbursed medical expenses.)  The RO subsequently issued a Statement of the Case which found, in essence, that the $765 amount would remain excluded from the pension computation, because the claimed expense was insufficiently identified and detailed to substantiate the claim.  The appellant perfected an appeal on this issue.

In general, payment of expenses for medically necessary transportation may be allowed as a medical expense, and excluded from countable income for pension purposes.  However, such expenses must be sufficiently identified and detailed in order to be substantiated as unreimbursed medical expenses.  VA Manual M21-1 provides that a claim for medical expense deduction must be supported by certain information, including: (1) the purpose for which the payments were made (e.g., mileage for transportation expenses); (2) the actual out-of-pocket amount paid; (3) the year in which the payments were made; (4) the name of the provider; and (5) for whom the benefit was paid.  M21-1, Part V, Subpart iii, 1.G.44.b (2014) (Information Required for a Medical Expense Deduction Claim).  As noted above, the appellant has not provided this information, and it is not of record.

After a review of all the evidence, the Board finds that the claimed $765 expense has not been accompanied by sufficient explanation to permit VA to use the expense in computing the appellant's pension entitlement for 2009.  Moreover, VA has provided ample notice to the appellant of the type of information required to substantiate her claim, but she has not responded with the required information.  In this regard, the Board reiterates that VA's duty to assist is not always a one-way street, and if a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood, 1 Vet. App. at 193; see also Swann, 5 Vet. App. at 233.  Accordingly, the claimed expense cannot be allowed as a medical expense, and must remain excluded from the appellant's pension computation.  As there are no other contested issues concerning the appellant's pension, this concludes the appeal.

The weight of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

VA correctly calculated the payment of death pension benefits to the appellant for 2009; the claim for additional death pension payment is therefore denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


